 1   KAZEROUNI LAW GROUP, APC              LAW OFFICES OF TODD M.
     Abbas Kazerounian, Esq. (249203)      FRIEDMAN, P.C.
 2   ak@kazlg.com                          Todd M. Friedman, Esq. (216752)
 3   Matthew M. Loker, Esq. (279939)       tfriedman@toddflaw.com
     ml@kazlg.com                          Adrian R. Bacon, Esq. (280332)
 4   245 Fischer Avenue, Unit D1           abacon@toddflaw.com
 5   Costa Mesa, CA 92626                  21550 Oxnard Street, Suite 780
     Telephone: (800) 400-6808             Woodland Hills, CA 90212
 6   Facsimile: (800) 520-5523             Telephone: (877) 206-4741
 7                                         Facsimile: (866) 633-0228

 8
 9                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN MCCURLEY AND DAN                 Case No.: 17-cv-986 BAS (AGS)
     DEFOREST, INDIVIDUALLY
12   AND ON BEHALF OF ALL                  FIRST AMENDED
13   OTHERS SIMILARLY                      MEMORANDUM OF POINTS
     SITUATED,                             AND AUTHORITIES ON
14                                         PLAINTIFFS’ MOTION TO
15               Plaintiffs,               STRIKE WITNESS
                    v.                     DECLARATIONS, FOR
16                                         RESTRAINING ORDER, FOR
17   ROYAL SEAS CRUISES, INC.,             MONETARY SANCTIONS, AND
                                           FOR DISQUALIFICATION OF
18               Defendant.                COUNSEL
19
20                                         HON. CYNTHIA A BASHANT
21
22
23
24
25
26
27
28   FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,

            FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
 1                                TABLE OF CONTENTS
 2   I. INTRODUCTION ................................................................................................1

 3   II. PROCEDURAL AND DISCOVERY BACKGROUND .................................2

 4     A. Defendant and Its Counsel’s Program To Defraud And Prejudice Class

 5     Members .................................................................................................................4

 6   III. LEGAL STANDARDS .....................................................................................7

 7   IV. LEGAL ARGUMENT ......................................................................................8

 8     A. Defendant’s Contact With Represented Class and Subclass Members

 9     Was Illegal ..............................................................................................................8

10       1. The Court Should Strike Defendant’s Second Supplemental Disclosure

11       and the Declarations. ........................................................................................11

12       2. The Court Should Restrain Defendant’s Contact With Class and

13       Subclass Members Regarding This Case........................................................12

14       3. The Court Should Monetarily Sanction Defendant and its Counsel For

15       The Costs Of This Motion Created By Its Conduct ......................................13

16       4. The Court Should Disqualify Defendant’s Counsel For Its Participation
17       In Such Scheme .................................................................................................16
18   V. CONCLUSION ..................................................................................................17
19
20
21
22
23
24
25
26
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                          i
 1                                         TABLE OF AUTHORITIES
 2   Cases
 3   Board of Education v. Nyquist, 590 F.2d 1241 (2d Cir.1979) .................................16
 4   Bower v. Bunker Hill Co., 689 F.Supp. 1032 (E.D.Wash.1985) .........................9, 10
 5   Byrne v. Nezhat, 261 F.3d 1075 (11th Cir.2001) .......................................................8
 6   Chambers v. NASCO, Inc., 501 U.S. 32 (1991).........................................................7
 7   Eash v. Riggins Trucking Co., 757 F.2d 557 (3d Cir.1985) ....................................13
 8   Fjelstad v. Am. Honda Motor Co., Inc., 762 F.2d 1334 (9th Cir. 1985) ...................7
 9   Georgine v. Amchem Products, Inc., 160 F.R.D. 478 (E.D.Pa.1995), vacated on
10     other grounds, 83 F.3d 610 (3d Cir.1996) .............................................................9
11   Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters Non–Marine Ass'n,
12     117 F.3d 1328 (11th Cir.1997) .........................................................................8, 12
13   Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981).........................................................8, 9
14   Haffer v. Temple University of Commonwealth System of Higher Education, 115
15     F.R.D. 506 (E.D.Pa.1987) ................................................................................9, 14
16   Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835 (N.D. Cal. 2010) ......................1
17   In re Walker, 532 F.3d 1304 (11th Cir.2008) ............................................................8
18   Kleiner v. First National Bank of Atlanta, 751 F.2d 1193 (11th Cir.1985) .... passim
19   Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447 (1978) ............................................10
20   Parker v. Pepsi–Cola General Bottlers, Inc., 249 F.Supp.2d 1006 (N.D.Ill.2003) 12
21   Resnick v. American Dental Association, 95 F.R.D. 372 (N.D.Ill.1982) 9, 10, 11, 12
22   Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980) ............................................14
23   Sjoblom v. Charter Commc'ns, LLC, No. 3:07-CV-0451-BBC, 2007 WL 5314916
24     (W.D. Wis. Dec. 26, 2007) ...................................................................................12
25   Tedesco v. Mishkin, 629 F.Supp. 1474 (S.D.N.Y.1986)......................................9, 14
26   Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363 (9th Cir.
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                          ii
 1     1992) .......................................................................................................................7
 2   United States v. Hobson, 672 F.2d 825 (11th Cir.1982)..........................................16
 3   Wang v. Chinese Daily News, Inc., 2010 WL 3733568 (9th Cir. 2010) ...................8
 4   Woods v. Covington County Bank, 537 F.2d 804 (5th Cir.1976) ............................16
 5   Other Authorities
 6   Manual of Complex Litig. § 21.33 (4th ed. 2004) .................................................1, 9
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                          iii
 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2       I. INTRODUCTION
 3                “Once a class has been certified, the rules governing
 4                communications [with class members] apply as though
 5                each class member is a client of the class counsel.”
 6         Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835, 847 (N.D. Cal. 2010)
 7   (citing Manual of Complex Litig. § 21.33, at 300 (4th ed. 2004) (“Manual”)).
 8         On March 27, 2019, the Honorable Court granted Plaintiff John McCurley
 9   and Dan DeForest’s (“Plaintiffs”) Motion for Class Certification, certifying both a
10   Class and Subclass and appointing Plaintiffs’ counsel as Class Counsel. Dkt. 65.
11   Despite the Court’s Order, and the clear and binding guidance that post-certification
12   classes are clients of class counsel, Defendant Royal Seas Cruises, Inc.
13   (“Defendant”) and its attorneys Greenspoon Marder engaged in secret and
14   prejudicial discovery from Class Members through a calling campaign that used an
15   intentionally deceptive script. Even worse, such secret conduct only came to five
16   months later when Defendant belatedly supplemented its disclosures pursuant to
17   Fed. R. Civ. P. 26(a)(1) on the eve of the effective discovery cut-off1 and included
18   three certified Class member declarations it had obtained in August, September, and
19   October 2019. As has now been learned from discovery, Defendant obtained such
20   declarations from deceptive and fraudulent calls it placed to Class Members
21   beginning in July 2019 in which it asked Class Members to fill out “surveys” which
22   in reality were affidavits it intended to use to prejudice Class Members. Defendant
23   did not inform Class Members that there was a pending lawsuit, that they were
24   represented by Class Counsel following certification, or the actual purpose of the
25
     1
       It is the “effective” deadline because written discovery served even one day after
26
     January 17, 2020 would be untimely under the Court’s scheduling order and thus
27   not be entitled to a response.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        1 OF19
 1   calls. Instead, Defendant’s counsel specifically drafted and used the script and
 2   affidavits to confuse and deceive Class Members.
 3         Defendant’s illegal conduct is deplorable and a violation of the Federal Rules
 4   of Civil Procedure and the laws of this Court. Plaintiffs have met and conferred
 5   with Defendant prior to bringing the immediate motion regarding its conduct, but
 6   Defendant’s proposed solution to withdraw its declarations and depose the Class
 7   Members it has already unilaterally tampered with is unacceptable.               The
 8   supplemental disclosure and declarations must be stricken for being improperly
 9   obtained from represented Class Members, Defendant should be further restrained
10   from contacting Class Members regarding this litigation—a prohibition which is
11   innately in effect but needs repeating, Defense counsel should be disqualified for
12   its sharp and unethical litigation tactics, and Defendant and its counsel should pay
13   for Plaintiffs’ attorneys’ fees and costs for forcing Plaintiffs to bring this Motion
14   and conduct the discovery into its conduct.
15      II. PROCEDURAL AND DISCOVERY BACKGROUND
16         On March 27, 2019, the Court granted Plaintiffs’ Motion for Class
17   Certification, certifying a Class consisting of:
                          All persons within the United States who received a
18
                  telephone call (1) from Prospects, DM, Inc. on behalf of
19                Royal Seas Cruises, Inc. (2) on said Class Member’s
                  cellular telephone (3) made through the use of any
20
                  automatic telephone dialing system or an artificial or
21                prerecorded voice, (4) between November 2016 and
22                December 2017, (5) where such calls were placed for the
                  purpose of marketing, (6) to non-customers of Royal Seas
23                Cruises, Inc. at the time of the calls, and (7) whose cellular
24                telephone number is associated in Prospects DM’s records
                  with           either          diabeteshealth.info          or
25                www.yourautohealthlifeinsurance.com.
26         And a Transfer Subclass consisting of:
27               All members of the Class whose call resulted in a Transfer
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        2 OF19
 1               to Royal Seas Cruises, Inc.
           Dkt 87 at p. 63-64. Following certification, Defendant has not served written
 2
     discovery seeking testimony from Class or Subclass Members on Class Counsel—
 3
     whom now represent Class and Subclass Members. First Amended Declaration of
 4
     Adrian R. Bacon (“Bacon Decl.”) at ¶ 7. On January 17, 2020 at 1:22 p.m.,
 5
     Defendant served a second supplemental disclosure pursuant to Fed. R. Civ. P.
 6
     26(a)(1) and (e) on Plaintiffs by email. Id. at ¶ 4 & Ex. A (“Second Disclosure”).
 7
     The Second Disclosure identified for the first time three Class / Subclass Members:
 8
     Gary Little, David Calderon, and Dan Geiger (“Declaration Class Members”). Id.
 9
     at ¶ 5 & Ex. A. The Second Disclosure also attached a signed declaration for each
10
     of the three Class / Subclass Members. 2 Id. at Ex. A at pp. 7-15. Gary Little’s
11
     declaration is signed August 7, 2019. Id. at p. 8. David Calderon’s is signed
12
     October 2, 2019. Id. at p. 11. Dan Geiger’s declaration is signed September 23,
13
     2019. Id. at p. 14. The declarations also indicate that each was sent to the Class
14
     Member by Defendant via email around the time of signature. Id. at pp. 9, 12, &
15
     15. They also indicate that Defendant was clearly in possession of the declarations
16
     on the date each was signed through the signature tracking pages. Id.
17
           On October 10, 2019, the Court entered an amended scheduling order setting
18
     the Fact Discovery Completion deadline for February 18, 2020. Dkt. 113. The
19
     Court noted that “no further extensions will be granted except in exceptional
20
     circumstances.” Id. By serving its Second Disclosure on Friday, January 17, 2020,
21
     32 days before the discovery cut-off, Plaintiffs’ requests for written discovery
22
     would have been untimely if sent on Monday, January 20, 2020. Instead, outraged
23
     by Defendant’s conduct, Class Counsel instead immediately sent a meet and confer
24
     email about bringing this immediate motion for sanctions and striking and a notice
25
26   2
      The Declaration Class Members appear to fall within the Class and Transfer
27   Subclass based on the content of their declarations.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        3 OF19
 1   of deposition and request for documents on February 18, 2019 regarding
 2   Defendant’s contact with Class Members and Subclass Members following Class
 3   Certification. Id. at ¶¶ 10-11 & Exs. B-C. Plaintiffs conducted the deposition on
 4   February 18, 2019 and a summary of the fraudulent and deceptive calling program
 5   put into effect by Defendant’s attorneys is discussed below. Id. at ¶ 14.
 6         The Parties met and conferred telephonically on January 22, 2020 regarding
 7   the immediate motion. Id. at ¶ 12. Class Counsel sent Defendant an email
 8   summarizing the meet and confer and indicating that if Defendant withdrew its
 9   declarations and did not seek discovery from the tampered witnesses, Plaintiffs
10   would not bring this Motion. Id. at ¶ 12 & Ex. D. Defendant agreed to withdraw
11   the declarations if it were permitted to depose the three Class Members it had
12   previously secretly communicated with. Id. at ¶ 13 & Ex. E. Plaintiffs are not
13   amenable to such a minor compromise for the egregious actions of Defendant which
14   fly in the face of the Federal Rules of Civil Procedure and Court rulings regarding
15   contacting Class Members and bring this immediate motion. Id..
16      A. Defendant and Its Counsel’s Program To Defraud And Prejudice Class
17         Members
18         Beginning in July 2019 and continuing until after October 2019, Defendant
19   began calling Class Members using a script prepared by Defendant’s attorneys in
20   order to induce them to sign an affidavit. Bacon Decl. Ex. F, Transcript of the
21   Deposition of Melissa Hanson (“Hanson Depo.”) at 17:20-18:8, 30:3-9; Ex. G, Call
22   Script (“Script”). The Script was specifically made to contact Class Members for
23   whom Defendant’s records reflected had provided their information on
24   diabeteshealth.info. Hanson Depo. at 16:17-17:11 & Script.
25         The Script is drafted to include standard opening and closings used in many
26   of Defendant’s contacts with its client. Hanson Depo. at 49:11-23. However, the
27   middle portion was specifically and carefully drafted by Defendant’s attorneys, and
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        4 OF19
 1   requests that Class Members fill out a “survey” which was actually an affidavit that
 2   was going to be used to prejudice the Class. Hanson Depo. at 50:2-10; Script. The
 3   Script does not describe that there is a pending lawsuit against Defendant and for
 4   which the person being contacted is a Class Member. Hanson Depo. at 51:6-12;
 5   Script. The Script does not describe that what is actually being signed is an affidavit
 6   that that the affidavit will be used by Defendant in this litigation. Hanson Depo. at
 7   51:13-20; Script. There is no “survey,” the only thing sent to Class Members in
 8   response to this Script was the filled in affidavit for them to execute to their
 9   detriment. Hanson Depo. at 52:20-53:3. If a Class Member agreed to complete the
10   survey, Defendant emailed them an affidavit to sign through two esignature
11   companies. Hanson Depo. at 38:20-39:1.
12         Approximately five hundred Class Members were called by Defendant’s
13   representative using the script. Id. at 21:1-22. Of those approximately five hundred
14   who were called, twenty three were spoken to, six said they would fill out the
15   survey, and four signed the affidavits which were the mislabeled “surveys.” 3 Id. at
16   30:3-10, 31:22-32:1, 35:1-6.
17         Defendant’s customer service agent Dionne Mattingly placed all the calls
18   using the Script and was allegedly supposed to just read the script. Id. at 23:6-9,
19   36:1-13. Ms. Mattingly has been with Defendant since its inception and was chosen
20   because she is part of the “save team” which deals with particularly difficult clients
21   and saving the relationship. Id. at 36:14-37:8. In reality, Ms. Mattingly pushed
22   Class Members to sign affidavits by conditioning extensions on expired products
23   on completion of the “survey.”
24         When an individual purchases a cruise from Defendant, they have 18 months
25
     3
      Defendant failed to identify Cecelia Hetchler in its belated supplemental
26
     disclosure, who also filled out a “survey” affidavit, such that its contact with her
27   was only discovered for the first time at deposition. Hanson Depo. at 44:1-6.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        5 OF19
 1   to use their package before it expires. Hanson Depo. at 25:8-21. An individual can
 2   get an extension but such extensions are discretionary. Id. at 25:17-19. Ms.
 3   Mattingly has the discretionary ability to give extensions on expired cruises and did
 4   give such extensions to induce Class Members to complete the “survey” affidavit.
 5   Id. at 57:11-58:10, 63:5-25, 70:4-6, 75:18-23.
 6         In its call with Mr. Geiger, from whom Defendant obtained a signed affidavit,
 7   Defendant extended the deadline for him to use his cruise by twelve (12) months
 8   past the date of the call when it had expired six months previously. Hanson Depo.
 9   at 63:5-25, Ex. H, Audio File 300000000151480-7046270980 (“Geiger Call”).
10   Additionally, at no point does Defendant inform Mr. Geiger there is pending
11   litigation or that the “survey” it is asking him to fill out is actually an affidavit.
12   Hanson Depo. at 67:16-68:6; Ex. H. Instead, it tells him that he needs to fill out the
13   “survey” in order to receive an extension on his expired cruise package. Id.
14         Similar to Mr. Geiger, Mr. Wilder’s cruise package expired in February 2019
15   and was offered an extension conditioned on him filling out a “survey.” Hanson
16   Depo. at 70:4-6, 73:18-23, Ex. I, Audio File 300000000172377-4049353474
17   (“Wilder Call”). However in its call with Mr. Wilder, Defendant told Mr. Wilder
18   that the call was because Defendant was “running a promotion to book dates on
19   complimentary cruises in particular” when in fact this was completely false.
20   Hanson Depo. at 70:20-25, 71:1-6, Ex. I. Defendant did not inform either Mr.
21   Wilder or Mr. Geiger that the document being sent to them was an affidavit not a
22   survey, that there was pending litigation against Defendant, or that they were
23   members of the Class and thus represented. Hanson Depo. at 67:16-24, 78:16-79:2.
24   Ex. H & I.
25         The Script and affidavits were drafted by Defendant’s attorneys. Hanson
26   Depo. at 18:4-8, 39:7-9. Defendant’s attorneys made the decision and drafted the
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        6 OF19
 1   documents to not inform the called parties that there was litigation pending against
 2   Defendant, that the called individuals were members of the Class and were
 3   represented, or what the actual document they were being asked to sign was and for
 4   what purpose it was to be used. Id. at 79:9-81:1. In short, Defendant’s Script was
 5   knowingly and purposefully misleading and was drafted by Defendant’s attorneys
 6   to be knowingly and purposefully misleading in order to attempt to obtain
 7   signatures on its pre-drafted affidavits from Class Members who Defendant’s
 8   attorneys knew were represented by Class Counsels. While it is now known
 9   currently what the specific deliberations that went into this decision, because
10   Defendant did not produce any internal documents from its attorneys regarding their
11   creation of the script or running of the program, it is known that this program of
12   deceit was specifically directed by Defendant’s attorneys. Id. at 12:6-19.
13      III.   LEGAL STANDARDS
14         The “courts have inherent power to [enter sanctions] ... when a party has
15   willfully deceived the court and engaged in conduct utterly inconsistent with the
16   orderly administration of justice.” Fjelstad v. Am. Honda Motor Co., Inc., 762 F.2d
17   1334, 1338 (9th Cir. 1985) (internal quotation marks omitted); see Unigard Sec.
18   Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363, 368 (9th Cir. 1992)
19   (“Courts are invested with inherent powers that are ‘governed not by rule or statute
20   but by the control necessarily vested in courts to manage their own affairs so as to
21   achieve the orderly and expeditious disposition of cases.’ ”). The Supreme Court
22   explained “that the inherent power of a court can be invoked even if procedural
23   rules exist which sanction the same conduct.” Chambers v. NASCO, Inc., 501 U.S.
24   32, 49 (1991) (internal quotation and alteration marks omitted). Further, Courts are
25   obligated to exercise this authority in order to prevent abuse of the class action
26   mechanism and prohibit parties from acting in a manner that could undermine the
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        7 OF19
 1   fairness of the proceeding. Gulf Oil Co. v. Bernard, 452 U.S. 89, 99-100 (1981)
 2   (citing the “opportunities for abuse” presented by class actions as justification for a
 3   broad grant of power); Wang v. Chinese Daily News, Inc., 2010 WL 3733568, at *8
 4   (9th Cir. 2010) (“Rule 23(d) gives district courts the power to ... impose limitations
 5   when a party engages in behavior that threatens the fairness of the litigation.”).
 6         “To impose sanctions under these inherent powers, the court first must find
 7   bad faith.” In re Walker, 532 F.3d 1304, 1309 (11th Cir.2008). The requisite bad
 8   faith may be found to exist where an attorney “disrupt[s] the litigation.” Id. (citation
 9   omitted); see also Byrne v. Nezhat, 261 F.3d 1075, 1125 (11th Cir.2001) (“A false
10   statement can be evidence of bad faith, if, for instance, there is other evidence in
11   the record indicating that the statement was made for a harassing or frivolous
12   purpose.”). Courts have imposed the sanction of excluding or striking evidence
13   where that evidence was improperly obtained. See Golden Door Jewelry Creations,
14   Inc. v. Lloyds Underwriters Non–Marine Ass'n, 117 F.3d 1328, 1335 n. 2 (11th
15   Cir.1997) (where defendant made payments to fact witnesses in violation of rules
16   of professional conduct, district court's sanction of barring all evidence tainted by
17   ethical violations was an adequate penalty and not an abuse of discretion).
18      IV.    LEGAL ARGUMENT
19      A. Defendant’s Contact With Represented Class and Subclass Members
20         Was Illegal
21         Defendant’s secret and deceptive call program aimed at approximately five
22   hundred Class Members represents contact with knowingly represented individuals
23   in a deceptive manner which prejudiced their rights. Once a class action has been
24   certified, counsel for the plaintiff class is considered to be the representative of all
25   class members who have not chosen to be represented by other counsel and the
26   ethical prohibitions against counsel for one party directly communicating with the
27   other party are in force. Kleiner v. First National Bank of Atlanta, 751 F.2d 1193,
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        8 OF19
 1   1206–07 & n. 28 (11th Cir.1985); Resnick v. American Dental Association, 95
 2   F.R.D. 372, 376–77 (N.D.Ill.1982); Bower v. Bunker Hill Co., 689 F.Supp. 1032
 3   (E.D.Wash.1985); Haffer v. Temple University of Commonwealth System of Higher
 4   Education, 115 F.R.D. 506, 513 (E.D.Pa.1987); Tedesco v. Mishkin, 629 F.Supp.
 5   1474, 1483 (S.D.N.Y.1986); Georgine v. Amchem Products, Inc., 160 F.R.D. 478,
 6   495 n. 26 (E.D.Pa.1995), vacated on other grounds, 83 F.3d 610 (3d Cir.1996);
 7   Manual for Complex Litigation § 30.24 at 234 (3d ed. 1995). “[D]efense counsel
 8   ha[s] an ethical duty to refrain from discussing the litigation with members of the
 9   class as of the date of class certification . . . .” Kleiner, supra, 751 F.2d at 1206–
10   07.
11         The seminal Kleiner v. First National Bank of Atlanta, 751 F.2d 1193 (11th
12   Cir. 1985) discussed the issue and standards on post-certification contact with class
13   members at length.4 In Kleiner, plaintiff sought a protective order after defendant
14   sought to take the depositions of certified class members. Id. at 1196. The Court
15   permitted five depositions, but otherwise ordered defendant not to engage in ex
16   parte communications with class members. Id. Despite this, defendant decided to
17   undertake a telephone campaign with “[s]ecrecy and haste” to class members to
18   attempt to limit exposure. Id. at 1197. The district court, after becoming apprised
19   of defendant’s actions, ordered sanctions, disqualification, and that any releases so
20   obtained be voided. Id. at 1199. On appeal, the Court affirmed the sanctions and
21   one of the two disqualifications, noting that “[u]nsupervised, unilateral
22   communications with the plaintiff class sabotage the goal of informed consent by
23   urging exclusion on the basis of a one-sided presentation of the facts, without
24   opportunity for rebuttal. The damage from misstatements could well be
25
26   4
       Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981) is viewed as the seminal case
27   regarding pre-certification contact with putative class members.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                        9 OF19
 1   irreparable.”5 Id. at 1203.
 2         With regards to the unilaterial oral solicitation of Class Members, the Kleiner
 3   Court noted, “[t]he Supreme Court has acknowledged that unsupervised oral
 4   solicitations, by their very nature, are wont to produce distorted statements on the
 5   one hand and the coercion of susceptible individuals on the other:
 6                      [I]n-person solicitation may exert pressure and
                 often demands an immediate response, without providing
 7               an opportunity for comparison or reflection. The aim and
 8               effect of in-person solicitation may be to provide a one-
                 sided presentation and to encourage speedy and perhaps
 9               uninformed decisionmaking; there is no opportunity for
10               intervention or counter-education....
           Id. at 1206 (citing Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447, 457 (1978)
11
     (footnote omitted)). The Bower v. Bunker Hill Co. and Resnick v. Am. Dental Ass’n
12
     are also instructive on how Defendant’s contact with Class Members post-
13
     certification has innately violated its ethical duties to this Court. In Bower v. Bunker
14
     Hill Co., 689 F. Supp. 1032 (E.D. Wash. 1985), the Court denied defendant’s
15
     request to contact Class Members without court approval or the consent of
16
     plaintiff’s counsel, noting that “class members gain no benefit from such [ex parte]
17
     contact. Quite the contrary, the imbalance in knowledge and skill which exists
18
     between class members and defense counsel presents an extreme potential for
19
     prejudice to class members’ rights.”6 Id. at 1034. Similarly, in Resnick v. Am.
20
     Dental Ass'n, 95 F.R.D. 372 (N.D. Ill. 1982), in response to plaintiff’s motion to
21
     compel information regarding defendant’s contact with certified class members and
22
23
     5
       The underlying case settled prior to the appeal, such that certain other issues were
24
     mooted.
25   6
       As compared to the prescriptive measures of seeking permission done by the
     defendants in Bower, Defendant has instead in this case barreled ahead with its
26
     illegal conduct, seeking to gain the benefits of its affidavits while begging for
27   forgiveness later.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       10 OF19
 1   restrain such further contact, the Court noted that “[e]very case should be prepared
 2   in part by the lawyer’s communicating with the opposing party. That is after all
 3   what the mechanism of discovery is designed for. But it is of course unethical for
 4   these communications to take place directly without the involvement of the
 5   opposing party’s lawyer.” Id. at 377.
 6         The similarities between this matter and the secret phone campaign in Kleiner
 7   are striking. There can be no dispute that following the Court’s March 27, 2019
 8   Order Granting Class Certification, that the Declaration Class Members were
 9   represented by Plaintiffs’ counsel pursuant to the Court’s Order. Dkt. 87. Despite
10   this, Defendant engaged in a deceptive calling campaign aimed at approximately
11   five hundred Class Members in order to misrepresent the purpose of the call and get
12   them to sign affidavits that were misrepresented as “surveys.” Defendant at no
13   point informed Plaintiffs of its secret discovery of Plaintiffs’ counsel’s clients until
14   its belated disclosure five months after obtaining the declarations, just like the
15   defendant in Kleiner.7 The affidavits were obtained after Defendant’s attorneys
16   engaged in a unilateral contact program with Class members in which it conditioned
17   the monetary value of providing extensions on expired cruise ship packages on the
18   filling out of a “survey” which was actually an affidavit that was pre-drafted by
19   Defendant’s attorneys. The Court should exercise its authority now to immediately
20   strike the improperly obtained declarations, to restrain such further conduct, and to
21   appropriately sanction Defendant and its counsel for its dishonest conduct.
22   Plaintiffs turn to a discussion of the appropriateness of each remedy in turn.
23         1. The Court Should Strike Defendant’s Second Supplemental Disclosure
24             and the Declarations.
25         Plaintiffs move the Court to strike Defendant’s Second Supplemental
26   7
       One ponders if Defendant would have ever disclosed such contacts if it did not
27   intend to use the results of its secret communications.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       11 OF19
 1   Disclosure and the Declarations attached thereto for being improperly obtained. An
 2   order striking improperly obtained declarations and affidavits is exceedingly
 3   common in scenarios such as this. See Golden Door Jewelry Creations, Inc. v.
 4   Lloyds Underwriters Non–Marine Ass'n, 117 F.3d 1328, 1335 n. 2 (11th Cir.1997)
 5   (where defendant made payments to fact witnesses in violation of rules of
 6   professional conduct, district court's sanction of barring all evidence tainted by
 7   ethical violations was an adequate penalty and not an abuse of discretion); Sjoblom
 8   v. Charter Commc'ns, LLC, No. 3:07-CV-0451-BBC, 2007 WL 5314916, at *4
 9   (W.D. Wis. Dec. 26, 2007) (in FLSA collective action, where defendant obtained
10   numerous affidavits from potential class members in blitz campaign and “advised
11   potential class members that the lawsuit at issue was a class action, [but] did not
12   notify them that they might be entitled to become a part of the lawsuit,” remedy was
13   for affidavits to be struck for want of full disclosure to affiants); Parker v. Pepsi–
14   Cola General Bottlers, Inc., 249 F.Supp.2d 1006 (N.D.Ill.2003) (where attorney
15   violated anti-contact rule, district court exercised inherent powers to sanction party
16   by barring it from using evidence obtained thereby). The Court should strike the
17   Second Supplemental Disclosure and Disclosures to prevent Defendant and its
18   attorneys from profiting from its illegal secret tampering with Class Members.
19         2. The Court Should Restrain Defendant’s Contact With Class and Subclass
20             Members Regarding This Case
21         Plaintiffs move the Court to issue an order restraining Defendant and its
22   counsel’s ex parte communications with Class Members regarding this litigation.
23   While such restriction is innately in place because of the reasons laid forth above,
24   Defendant’s prior conduct makes such an order necessary. In Resnick v. American
25   Dental Ass’n, the Court ordered defendant to not communicate with class members
26   without the prior consent of class counsel or the Court and ordered that defendant
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       12 OF19
 1   divulge all documents relating to those communications that took place previously. 8
 2   Resnick, supra, 95 F.R.D. at 377. In Kleiner, the district court similarly issued an
 3   injunction barring defendant from communications with class members.9 Kleiner,
 4   supra, 751 F.2d at 1198. Similar to Resnick, Plaintiffs do not seek to prevent
 5   Defendant from having communications with class members in the ordinary course
 6   of business, so long as the communications do not relate to the claims involved in
 7   the litigation. Resnick, supra, 95 F.R.D. at 377 (citing Manual). Defendant itself
 8   acknowledged that this Script was specifically drafted by Defendant’s attorneys to
 9   be used to obtain affidavits to be used in this litigation. But the clear order of the
10   Court preventing such contact except through Plaintiffs’ counsel or by permission
11   of the Court will send a strong and appropriate message given the seriousness of the
12   grievous misconduct.
13         3. The Court Should Monetarily Sanction Defendant and its Counsel For The
14             Costs Of This Motion Created By Its Conduct
15         As a result of Defendant and its attorneys conduct in obtaining its illegal
16   secret declarations, Plaintiffs have been forced to bring this immediate motion as
17   well as the deposition and document requests on Defendant’s 30(b)(6)
18   representative. Defendant and its attorneys should be monetarily sanctioned for
19   necessitating such motion practice through its conduct to discourage other parties
20   from doing so. “[I]ndulgent toleration of lawyers' misconduct is simply a luxury the
21   federal court system can no longer afford.” Eash v. Riggins Trucking Co., 757 F.2d
22   557, 565 (3d Cir.1985) (Adams, J.).         “The Supreme Court has consistently
23   recognized the federal court's powers ... to sanction errant attorneys financially both
24   8
       The only documents at this point missing regarding Defendant’s attorneys
25   scheme is the internal documents of Defendant’s attorneys regarding their decision
     to conduct such scheme and the specific drafting of deceptive language by those
26
     attorneys.
27   9
       This issue was mooted on appeal by settlement, as noted above.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       13 OF19
 1   for contempt and for conduct not rising to the level of contempt.” Id. at 566 (3d
 2   Cir.1985). See also Roadway Express, Inc. v. Piper, 447 U.S. 752, 765 (1980)
 3   (affirming the “well-acknowledged” inherent power to levy sanctions in response
 4   to abusive litigation practices). Courts have sanctioned defendants for the conduct
 5   at issue in this motion. In Haffer v. Temple Univ. of Com. Sys. of Higher Educ.,
 6   115 F.R.D. 506, 513 (E.D. Pa. 1987), the court imposed monetary sanctions for
 7   unilateral communications by defendant with class members to discourage their
 8   cooperation with plaintiff. In Tedesco v. Mishkin, 629 F. Supp. 1474 (S.D.N.Y.
 9   1986), the Court imposed punitive sanctions and an award of costs and attorney’s
10   fees for defendant’s misconduct in contacting class members.              In Kleiner,
11   supra, 751 F.2d at 1207–10, the Court upheld a $50,000 fine imposed without a
12   finding of contempt for the reasons outlined above.
13         As argued above, this case is analogous to Kleiner with respect to the type of
14   contact initiated and the secretive nature of Defendant’s conduct.          Monetary
15   sanctions are appropriate. Further, the urgency and necessity of forcing Plaintiffs
16   to bring this Motion and conduct discovery was created by willful acts by Defendant
17   and its counsel to conceal its secret declaration collection for five (5) months.10 Had
18   Defendant disclosed its illegal secret contacts in October 2019 when it received the
19
20   10  It is worth noting that Defendant has previously attempted to sandbag
21   Plaintiffs through abusing the requirements of Fed. R. Civ. P. 26(a) in its timing of
     releasing information. In support of its Opposition to Class Certification,
22
     Defendant sought to use the declarations of four individuals who were never
23   previously disclosed. Dkts. 58-5, 58-7, 58-8, 58-9, and 62. Plaintiffs were forced
     to move ex parte for an Order extending the Reply deadline to permit time to
24
     depose these newly disclosed witnesses. Dkt. 62. The Court granted Plaintiff’s ex
25   parte motion to permit such time. Dkt. 66. The belated sending of the Second
     Supplemental Disclosure five (5) months after the fact is part of a recurring and
26
     troubling trend of Defendant and its attorneys flaunting the discovery rules of Fed.
27   R. Civ. P.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       14 OF19
 1   last declaration, the Parties may have been able to work through the issues in a more
 2   orderly process. Instead, by waiting until three (3) days prior to the effective
 3   discovery deadline, Defendant has forced Plaintiffs to scramble to bring this Motion
 4   and conduct immediate discovery on its illegal secret contacts.11 Further, now that
 5   the deposition has been conducted and the full scope of the misconduct has been
 6   uncovered, this entire issue and the discovery associated with it has only been
 7   necessitated by Defendant and its attorneys willful misconduct in contacting
 8   represented Class Members to attempt to deceive them into signing prejudicial
 9   “survey” affidavits.
10         As set forth in the Declaration of Adrian Bacon, Thomas E. Wheeler, a senior
11   associate the Law Offices of Todd M. Friedman, P.C., spent 16.2 hours researching
12   and drafting this Motion and 4.5 additional hours amending it. Bacon Decl. at ¶ 18.
13   Mr. Wheeler also spent 14.5 hours traveling to and from Fort Lauderdale and 2
14   hours preparing for and 2.3 hours conducting the deposition. Id. Additionally,
15   Plaintiffs incurred $795.80 in flight costs, $258.77 in hotel costs, and $1,269.15 in
16   deposition taking and transcript costs associated with this incident. Id. at ¶ 19. Mr.
17   Wheeler has recently been approved twice by Courts at a rate of $425 per hour. Id.
18   Adrian R. Bacon, partner at the Law Offices of Todd M. Friedman, P.C., spent two
19   hours supervising and revising this Motion and has been recently approved twice
20   by Courts at $625 per hour. Id. at ¶ 20. Accordingly, Plaintiffs seek monetary
21   sanctions of $2,323.72 in costs and $18,037.50 in attorney’s fees be imposed against
22
23   11
        To the extent Defendant will argue that it should be entitled to conduct post-
     deadline discovery in the proper channels should its illegal secret declarations be
24
     stricken, such an offer is absurd. Defendant could have pursued the proper
25   channels at any point in the last ten (10) months since certification or even five (5)
     months since it knew that it had obtained tampered evidence that it would want to
26
     use. Instead, it sat on its hands, intending to use “gotcha” litigation tactics at the
27   discovery deadline. This is a situation of Defendant’s own making.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       15 OF19
 1   Defendant and its attorneys for the preparation and amending of this motion and
 2   conducting of discovery relating to its secret and fraudulent Class Member contact
 3   program. 12
 4         4. The Court Should Disqualify Defendant’s Counsel For Its Participation In
 5             Such Scheme
 6         Plaintiffs also seek the serve sanction of disqualifying Greenspoon Marder
 7   as counsel from this matter for its role in directing the secret and fraudulent contact
 8   program, drafting the intentionally deceptive Script, and concealing the illegal
 9   secret affidavits. In Kleiner, supra, 751 F.2d at 1210, the Court disqualified lead
10   trial counsel after applying the two-part test laid forth in Woods v. Covington
11   County Bank, 537 F.2d 804 (5th Cir.1976):
                First, although there need not be proof of actual
12
                wrongdoing, “there must be at least a reasonable
13              possibility that some specifically identifiable impropriety
                did occur.” Second, “a court must also find that the
14
                likelihood of public suspicion or obloquy outweighs the
15              social interest which will be served by a lawyer's
                continued participation in a particular case.” United States
16
                v. Hobson, 672 F.2d 825, 828 (11th Cir.1982) (quoting
17              Woods, 537 F.2d at 813 & n. 12), cert. denied, 459 U.S.
                906, 103 S.Ct. 208, 74 L.Ed.2d 166 (1982). Once the
18
                preceding requirements are satisfied, a court can order
19              disqualification based solely on past improprieties without
                regard for future taint affecting the outcome of the
20
                proceeding. Compare Board of Education v. Nyquist, 590
21              F.2d 1241, 1246 (2d Cir.1979).
22         Similar to the Kleiner attorney, Defendant’s attorney in this matter chose to
23   conceal the illegal secret declarations for five (5) months after obtained by
24   Defendant, instead attempting to sandbag Plaintiffs at the effective discovery cut-
25
      Plaintiffs forego other hours worked leading up to this motion, including
     12
26
     multiple calls between Matthew Loker, Abbas Kazerounian, Todd Friedman,
27   Adrian Bacon, and Thomas Wheeler regarding the immediate issue.
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       16 OF19
 1   off. Further, Defendant’s attorneys specifically drafted the deceptive Script and
 2   directed the contact program intended to prejudice Class Members through deceptive
 3   communications outside the presence of Class Counsel. This satisfies the reasonable
 4   possibility that a specifically identifiable impropriety occurred. Turning to the
 5   second factor, Defendant, much like the defendant in Kleiner, will not be an innocent
 6   victim of disqualification, having participated in the illegal contacts by specifically
 7   drafting the Script and affidavit and having sent out the declarations to be
 8   electronically signed from its customer service account. Defendant and its attorneys
 9   have chosen to trample over the public trust in the impartial enforcement of the laws
10   in its attempts to secretly tamper with witnesses. Disqualification is justified and
11   appropriate.
12      V.      CONCLUSION
13           Defendant has thrown its obligations to this Court and its ethical duties in the
14   wind in deciding to communicate with represented Class Members ex parte and in
15   a knowingly deceptive and prejudicial manner. Even worse, it only revealed its

16   illegal secret tampering months later at the last possible moment in an attempt to be
     able to use its tampered evidence without being taken to task for it. Such conduct
17
     is deplorable, and the Court should send a strong message to Defendant and others
18
     that such conduct is not permissible and will not be tolerated. Plaintiffs respectfully
19
     request that the Second Supplemental Disclosure be stricken, that Defendant be
20
     restrained from communicating with Class and Subclass members regarding this
21
     action except with the consent of Plaintiffs’ counsel or leave of court, that
22
     Defendant be monetarily sanctioned the $18,037.50 in attorney’s fees incurred in
23
     bringing this motion and conducting sanctions discovery and $2,323.72 in costs,
24   and that Defendant’s attorneys Greenspoon Marder be disqualified for their role in
25   this unethical deception.
26
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       17 OF19
 1   Dated: March 4th, 2020       Law Offices of Todd M. Friedman, P.C.

 2                                     By:_/s/ Todd M. Friedman____
 3                                           Todd M. Friedman, Esq.
                                             Adrian R. Bacon, Esq.
 4                                           Attorneys for Plaintiffs
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       18 OF19
 1                            CERTIFICATE OF SERVICE

 2
     Filed electronically on this 4th day of March, 2020, with:
 3
 4   United States District Court CM/ECF system

 5   Notification sent electronically via the Court’s ECF system to:
 6
     Honorable Cynthia A Bashant
 7   United States District Court
 8   Southern District of California

 9   And All Counsel of Record As Recorded On The Electronic Service List.
10
11   This 4th day of March, 2020,
12
     s/Todd M. Friedman, Esq.
13   Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     FIRST AMENDED MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER,
28           FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                       19 OF19
